Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/08/2020 and 08/22/2020 was filed before the mailing of this action.  The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the Examiner.

Claim Objections
Claims 3, 4, 7, and 8 are objected to because of the following informalities:  the claims recite the limitation “wherein the management server performs a payment processing for the purchased product at at least one of:” The claim limitations repeats the word “at” twice. Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without significantly more.  
Claims 1-4 recite a system (i.e. machine) and claims 5-8 recite a method (i.e. process). Therefore claims 1-8 fall within one of the four statutory categories of invention. 
Independent claims 1 and 5 recite the limitations of managing pickup of a purchased product by the customer in a pickup area provided in or outside a store, managing entrance to and exit from the pickup area and a storage shelf for temporarily storing the purchased product, allocating the storage shelf for storing the purchased product when the purchased product is ordered from the customer, and notifying the customer of the allocated storage shelf and an entrance code for passing through to the pickup area. The limitations correspond to mental processes (observation, evaluation, judgment, and opinion), as well as certain methods of organizing human activity (commercial interactions, etc.). Therefore, the claims recite an abstract idea. 
The judicial exception is not integrated into a practical application because the claim recites the additional elements of: a management server, customer terminal, and management gate. The management gate amounts to insignificant extra-solution activity. The computer components (management server and customer terminal) are recited at a high-level of generality performing the above-mentioned limitations. The combination of the additional elements are no more than mere instructions to apply the exception using a generic computer. Accordingly, in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of the management server and terminal amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Further, the management gate amounts to well-understood, routine, and conventional activity (see Applicant’s specification [0013]-90014]). Thus, when viewed as an ordered combination, nothing in the claims add significantly more (i.e. an inventive concept) to the abstract idea. The claim is not patent eligible.
Dependent claims 2-4 and 6-8 recite limitations and additional elements that are further directed to the abstract idea. Therefore, the claims are also rejected under 35 U.S.C. 101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Chirnomas (2017/0301004) in view of Wakim (2017/0330144).

Claims 1 and 5: A purchased product pickup system, comprising a management server that communicates with a terminal of a customer and manages pickup of a purchased product by the customer in a pickup area provided in or outside a store, (Chirnomas Abstract disclosing an automated store for storing and distributing articles; ¶0149 disclosing a communications link enabling communication with people or computers at a remote site; ¶0050 further disclosing a user supplied device able to communicate with the system when the user is in close proximity to the store such as a cell phone; Fig. 6 disclosing the shelving for storage of the items/articles being inside 
wherein the pickup area is provided with a management gate for managing entrance to and exit from the pickup area and a storage shelf for temporarily storing the purchased product, (Chirnomas ¶0053 disclosing preventing access of stored items from being retrieved unless a person has authorization to do so; ¶0079 disclosing a means for controllably blocking access to the housing where the items are stored; ¶0155-¶0156 also disclosing a barrier, gate, fencing, bars or other physical security mechanism preventing unauthorized entry; an external security door and security area preventing unauthorized people from gaining entrance)
and the management server allocates the storage shelf for storing the purchased product when the purchased product is ordered from the terminal of the customer, (Chirnomas ¶0035 disclosing an apparatus for bringing the container with the items to the storage location which may include a shelf, rack, or bin; ¶0042 and ¶0056 disclosing the items being stored for alter pickup by the user; ¶0047 disclosing the items being ordered from the customer via a payment mechanism; customer may pick up later (¶0042))

Regarding the following limitation:
and notifies the terminal of the customer of the allocated storage shelf and an entrance code for passing through the management gate of the pickup area. 
notifying the terminal of the customer of the allocated storage shelf and an entrance code for passing through the management gate of the pickup area. Wakim is also directed to a storage area for picking up items purchased by a customer, which may be located outside of the store/materials handling facility. Wakim further discloses in ¶0116 the management system providing information to user such as access codes and storage compartment numbers, and ¶0126 disclosing the access codes provided to the user as a part of a message indicating the item is available to be retrieved from the pickup unit. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include notifying the terminal of the customer of the allocated storage shelf and an entrance code for passing through the management gate of the pickup area as taught by Wakim in the system of Chirnomas, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  

Claims 2 and 6: The purchased product pickup system according to Claim 1, wherein the management server is a terminal on the side of the store that is provided in or outside the store. (Chirnomas Fig. 1 and ¶0017 disclosing the interface terminals 72, 74, 76 being located on the side of the store)

Claim 3 and 7: The purchased product pickup system according to Claim 1, wherein the management server performs a payment processing for the purchased product at at least one of: (1) a timing of the purchased product being ordered; (2) a timing of the customer entering the pickup area;  Atty Dkt.: 9032/0006PUS1 - 34 - (3) a timing of a pickup completion confirmation processing for the purchased product on the terminal of the customer; and (4) a timing of the customer exiting the pickup area. (Chirnmoas ¶0017 and ¶0047-¶0050, and ¶0053 disclosing the payment system allowing a customer to make a payment at the terminal when the customer is in the pickup area)

Claims 4 and 8: The purchased product pickup system according to Claim 2, wherein the management server performs a payment processing for the purchased product at at least one of: (1) a timing of the purchased product being ordered; (2) a timing of the customer entering the pickup area; (3) a timing of a pickup completion confirmation processing for the purchased product on the terminal of the customer; and (4) a timing of the customer exiting the pickup area. (Chirnomas ¶0017 and ¶0047-¶0050, and ¶0053 disclosing the payment system allowing a customer to make a payment at the terminal when the customer is in the pickup area)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIONE N SIMPSON whose telephone number is (571)272-5513.  The examiner can normally be reached on M-F; 7:30 a.m.-4:30 p.m..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Flynn can be reached on 571-270-3108.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DIONE N. SIMPSON
Examiner
Art Unit 3628



/D.N.S./Examiner, Art Unit 3628                                                                                                                                                                                                        
/GEORGE CHEN/Primary Examiner, Art Unit 3628